        Case 8:20-cv-02268-DOC-DFM Document 33 Filed 12/10/20 Page 1 of 4 Page ID #:1713
Name and address:
                          Daniel M. Sullivan
               HOLWELL SHUSTER & GOLDBERG LLP
                        425 Lexington Avenue
                      New York, New York 10017
                 T: (646) 837-5151; F: (646) 837-5150

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER
ACE PROPERTY AND CASUALTY INSURANCE COMPANY
                                      Plaintiff(s),                                         8:20 cv 02268 DOC (DFM)

                   v.
                                                                            APPLICATION OF NON-RESIDENT ATTORNEY
MCKESSON CORPORATION, et al.                                                      TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Sullivan, Daniel M.
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Holwell Shuster & Goldberg LLP
Firm/Agency Name
425 Lexington Avenue                                                  (646) 837-5151                         (646) 837-5150
14th Floor                                                            Telephone Number                       Fax Number
Street Address
New York, New York 10017                                                                      dsullivan@hsgllp.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
ACE Property & Casualty Insurance Company                             ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                        Date of Admission           Active Member in Good Standing? (if not, please explain)
New York                                                    6/23/2009             Yes
U.S. Dist. Ct., Southern District of NY                    10/25/2011             Yes
U.S. Dist. Ct., Eastern District of NY                       4/1/2016             Yes

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
      Case 8:20-cv-02268-DOC-DFM Document 33 Filed 12/10/20 Page 2 of 4 Page ID #:1714

Listall casesin whichtheapplicant hasapplied to this Court forpro hocvicestatus in the previous threeyears (continue in SectionIVif
needed):
       Cax^Numbei:                                Title of Action                           Date of Application    Qmnted^Demedf
N/A




Ifanypro hacvice applications submitted within thepastthree (3) yearshavebeendeniedbythe Court, pleaseexplain:




Attorneys must be registeredfor the Court's electronicfiling system to practice pro hocvice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www. pacer. gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

           SECTIONII - CERTIFICATION

           I declare underpenalty ofperjury that:

           (1) AU of the above information is true and correct.
           (2) I am not a resident ofthe State of California. I am not regularly employed in, or engaged in
               substantialbusiness,professional,or otheractivitiesin the StateofCalifornia.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules ofdvU and
                Criminal Procedure, and the Federal Rules of Evidence.
           (5) I designatethe attorneylisted in SectionIII below,who is a memberin goodstandingofthe Bar
                ofthis Court andmaintainsan officein theCentralDistrict ofCaliforniafor the practiceoflaw,in
                whichthe attorneyis physicallypresenton a regular basisto conductbusiness,aslocal counsel
                pursuant to Local Rule 83-2. 1. 3.4.

               Dated /i^7/'7/'^'^^                                        l^?^e/ /^ <2-^
                       7T
                                                                    Applicant's Narn&^lease typepy^fint)


                                                                    Applj&dhis Signature
                                                                     ^^


G-64 (09/20)              APPLICATIONOFNON-RESIDENTATTORNEYTO APPEARIN A SPECIFICCASEPKOHACVICE                               Page 2 of 3
   Case 8:20-cv-02268-DOC-DFM Document 33 Filed 12/10/20 Page 3 of 4 Page ID #:1715



SECTION III - DESIGNATION OF LOCAL COUNSEL
Endres, Richard S.
Designee's Name (Last Name, First Name & Middle Imlial)
London Fischer LLP          _______________ __________
Finn/Agency Name

2505 McCabe Way                                                    (949) 252-0550                           (949) 252-0553
                                                                   Telcj>ho?ie Number                       Fa.x Number
Suite 100
Street Address                                                     rendresC'Slondonfischer.com
                                                                   Email Address
Indne, CA 92614
City, State, Zip Code                                              144853
                                                                   Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penally of perjury that I maintain an office in the
Central District of California for the pi'actice of law, in which I am physically present on a regular basis to conduct business.

               Dated              Q,e)                             Richard S. Endres
                                                                   Designee's Name (please type or print)


                                                                  Designee's Signatur

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 (Additional Court Admission)
 Supreme Court of the United States. Admitted: 04/17/2017. .Active and in Good Standing.
 U.S. Court of Appeals, First Circuit. Admitted: 6/28/2018. Active and in Good Standing.
 U.S. Court of Appeals, Second Circuit. Admitted: 04/05/2012. Active and in Good Standing.
 U.S Court of Appeals, Fifth Circuit. Admitted: 10/10/2017. Active ajid in Good Standing.
 U.S. Court of Appeals, Seventli Circuit. Admitted: 08/07/2015. Active and in Good Standing.
 U.S. Court of Appeals, Ninth Circuit. Ad.mitted; 09/11/2009. Active and in Good Standing.
 U.S. Court of Appeals, Eleventh Circuit. Admitted: 12/15/2017. Active and in Good Standing.
 U.S. Court of Appeals, Federal Circuit. Admitted; 08/28/2015. Active and in Good Standing.
 U.S. Immigration Court. Admitted: 7/10/2018. Active and in Good Standing,




    ii)y/20)             API’l.ICATION OF NON.RF..SIDKN''r ATTOltNEY TO APPEAR IN A .SPECIFIC CASE PRO IIAC VICE               P;u;e a ol 3
Case 8:20-cv-02268-DOC-DFM Document 33 Filed 12/10/20 Page 4 of 4 Page ID #:1716
